               Case 20-12970-MFW   Doc 65-1   Filed 12/28/20   Page 1 of 45




                                       Exhibit 1

                                   Purchase Agreement




RLF1 24501350v.1
               Case 20-12970-MFW           Doc 65-1      Filed 12/28/20      Page 2 of 45
                                                                                        Execution Version


                               PURCHASE AND SALE AGREEMENT

         THIS PURCHASE AND SALE AGREEMENT, entered into as of the 11th day of
 November, 2020, is by and between Transformation Tech Investors, Inc., a Delaware corporation (the
 “Seller”), and Innovation Tech Investors, Inc., a Delaware corporation (the “Purchaser”). The Seller
 and the Purchaser are referred to collectively herein as the “Parties” and sometimes individually as a
 “Party”.

         WHEREAS, the Seller owns 100% of the membership interests (collectively, the
 “Membership Interests”) of Interface Security Systems, L.L.C., a Louisiana limited liability company
 (the “Company”), and is the sole member of the Company;

         WHEREAS, on November 11, 2020 (the “Petition Date”), the Seller filed a voluntary petition
 for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the
 “Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware (the
 “Bankruptcy Court”) with the resulting case being In re Transformation Tech Investors, Inc., Case No.
 20-12970 (the “Chapter 11 Case”); and

         WHEREAS, the Purchaser desires to purchase and be admitted as the sole member of the
 Company, and the Seller desires to sell to the Purchaser, 100% of the Membership Interests (the
 “Acquired Interests”) in a sale authorized by the Bankruptcy Court pursuant to, inter alia, section 363
 of the Bankruptcy Code, upon and subject to the terms and conditions hereinafter set forth.

        NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
 agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency
 of which is hereby acknowledged, the Parties hereto hereby agree as follows:

         1.       Purchase of the Acquired Interests. Subject to the satisfaction of the terms and
 conditions set forth herein, the Seller hereby agrees to sell to the Purchaser, and the Purchaser hereby
 agrees to purchase from the Seller, the Acquired Interests free and clear of all liens (other than liens
 contemplated by Section 3.a) below for a purchase price equal to Five Million Dollars ($5,000,000)
 (the “Base Purchase Price”) plus the assumption of the ISS Guaranteed Obligations (together, the
 “Purchase Price”). The Purchase Price shall be satisfied and paid at the Closing by (i) paying, by wire
 transfer in immediately available funds, an amount equal to the Base Purchase Price minus the Credit
 Bid (the “Cash Purchase Price”); (ii) assuming the ISS Guaranteed Obligations; and (iii) Purchaser and
 the DIP Lenders acknowledging the satisfaction of the DIP Obligations and the release of all of the
 security interests and liens on the Acquired Interests securing the DIP Obligations (the “Credit Bid and
 Release”).

          2.      Closing. Subject to the satisfaction of the terms and conditions set forth herein, the
 purchase and sale of the Acquired Interests as provided for herein shall be consummated and closed
 (the “Closing”) within seven (7) days following the satisfaction of the conditions precedent set forth in
 Sections 5.a.iv) and 5.b.iv) hereof (the “Closing Date”) by the electronic exchange of the duly executed
 documents contemplated in Section 2(b) and Section 2(c) below (which may be signed electronically),
 Purchaser’s payment of the Purchase Price, and a telephonic conference call during which the Parties
 (directly or through a representative) confirm the occurrence of the Closing. At Closing, the Parties
 shall take (or cause to be taken) the following actions:

                   a.   The Purchaser shall (i) pay the Cash Purchase Price to the Seller, by wire


RLF1 24292659v.1
               Case 20-12970-MFW             Doc 65-1       Filed 12/28/20       Page 3 of 45
                                                                                            Execution Version


         transfer of immediately available funds to the Seller’s designated account, and (ii) deliver to the
         Seller (A) an executed Assignment, Acceptance and Assumption Agreement in the form
         attached hereto as Exhibit A (the “Assignment and Assumption Agreement”), (B) the Credit Bid
         and Release, and (C) the Amended Debt Documents (as defined in the Restructuring Support
         Agreement) evidencing the Purchaser’s assumption of the ISS Guaranteed Obligations.

               b.      The Seller shall deliver to the Purchaser the executed Assignment and
         Assumption Agreement.

                  c.      The Purchaser and the Seller shall each deliver to the other a certificate stating
         that the conditions set forth in Sections 5.a.i) and 5.a.ii), with respect to such certificate of the
         Seller, and Sections 5.b.i) and 5.b.ii), with respect to such certificate of the Purchaser, have been
         satisfied.

        3.       Representations and Warranties of the Seller. The Seller hereby represents and
 warrants to the Purchaser that, as of the date hereof and as of the Closing Date:

                 a.        The Seller is the record and beneficial owner of, and holds good, marketable
         and valid title to, one hundred percent (100%) of the Membership Interests of the Company and,
         subject only to the entry of the Approval Order (as hereinafter defined), may transfer the
         Acquired Interests to the Purchaser, free and clear of all liens, encumbrances, forfeitures,
         pledges, penalties, charges, judgments, security interests, options, rights of first refusal, equities
         or claims or rights of others whatsoever as provided for in the Approval Order (other than (x)
         liens securing the ISS Guaranteed Obligations pursuant to the Pledge Agreement referred to
         below and (y) liens that will attach to the proceeds of this sale under this Agreement pursuant to
         section 363 of the Bankruptcy Code or that will not survive Closing);

               b.         The Acquired Interests constitute the Seller’s entire ownership interest in the
         Company;

                 c.      Subject to the entry of the Approval Order (as hereinafter defined): (i) the Seller
         has full corporate power and authority under the General Corporation Law of the State of
         Delaware (the “DGCL”) to execute this Agreement and consummate the transactions
         contemplated hereby, and (ii) this Agreement has been duly executed by the Seller and
         constitutes the legal, valid and binding obligation of the Seller, enforceable against it in
         accordance with its terms;

                d.       Except for the Chapter 11 Case, there is no action, arbitration proceeding, or
         governmental proceeding pending or, to the Seller’s knowledge, threatened against or affecting
         the Acquired Interests; and

                  e.       Except for (i) the approval contemplated by the Approval Order and (ii) the
         consent of the secured parties under that certain Pledge Agreement, dated August 7, 2019,
         securing the ISS Guaranteed Obligations from the Debtor in favor of U.S. Bank, National
         Association as administrative agent (the “Pledge Agreement”), which consent has been
         obtained, to its knowledge, the Seller’s transfer of the Acquired Interests to the Purchaser is not
         subject to the consent or approval of any court, governmental agency or third party.

          4.       Representations and Warranties of the Purchaser. The Purchaser hereby represents



RLF1 24292659v.1
               Case 20-12970-MFW            Doc 65-1      Filed 12/28/20       Page 4 of 45
                                                                                          Execution Version


 and warrants to the Seller that, as of the date hereof and as of the Closing Date:

                 a.      The Purchaser is a corporation duly organized and validly existing and in good
         standing under the laws of the State of Delaware; and

                 b.      The Purchaser has full power and authority to execute this Agreement and
         consummate the transactions contemplated hereby. This Agreement has been duly executed by
         the authorized officer of the Purchaser and constitutes the legal, valid and binding obligation of
         the Purchaser, enforceable against it in accordance with its terms.

                  c.     The Purchaser affirms that it is not a condition to Closing or to any of its other
         obligations under this Agreement that the Purchaser obtain financing for or related to any of the
         transactions contemplated hereby.

                  d.      Immediately after giving effect to the transactions contemplated hereby, the
         Purchaser shall be able to pay its debts as they become due and shall own property which has a
         fair saleable value greater than the amounts required to pay its debts (including a reasonable
         estimate of the amount of all contingent liabilities). Immediately after giving effect to the
         transactions contemplated hereby, the Purchaser shall have adequate capital to carry on its
         business. No transfer of property is being made and no obligation is being incurred in
         connection with the transactions contemplated by this Agreement with the intent to hinder,
         delay or defraud either present or future creditors of the Purchaser.

                  e.     Except for the Chapter 11 Case, there is no action, arbitration proceeding, or
         governmental proceeding pending or, to the Purchaser’s knowledge, threatened against or
         affecting the Purchaser, which if determined adversely to the Purchaser, would be reasonably
         expected to result in a material adverse effect on the Purchaser’s ability to consummate the
         transactions contemplated hereby.

                  f.     Except for (i) the approval and authorization of the board of directors of the
         Purchaser (which approval and authorization has been obtained), and (ii) the approval
         contemplated by the Approval Order, to its knowledge, the Purchaser’s purchase of the
         Acquired Interests is not subject to the consent or approval of any court, governmental agency
         or third party.

                 g.      Purchaser (i) has as of the date hereof, and at the Closing will have, sufficient
         funds available to pay the Purchase Price, after giving effect to the amount of the DIP Loan
         which will be available to be credit bid, and any expenses incurred by Purchaser in connection
         with the transactions contemplated hereby, (ii) has as of the date hereof, and at the Closing will
         have, the resources and capabilities (financial or otherwise) to perform its obligations under this
         Agreement and the Transaction Documents, and (iii) has not incurred any obligation,
         commitment, restriction or liability of any kind, which would impair or adversely affect such
         resources and capabilities.

          5.       Conditions to Closing.

                  a.      The Purchaser’s obligations to purchase the Acquired Interests at the Closing
         and to take any other actions required to be taken by the Purchaser at the Closing are subject to
         the satisfaction, at or prior to the Closing, of each of the following conditions (any of which



RLF1 24292659v.1
               Case 20-12970-MFW              Doc 65-1      Filed 12/28/20       Page 5 of 45
                                                                                           Execution Version


         may be waived by the Purchaser in writing in whole or in part):

                         i.       All of the representations and warranties of the Seller set forth in this
                   Agreement shall be true and accurate as of the Closing Date;

                           ii.     All of the covenants and obligations that the Seller is required to perform
                   or to comply with pursuant to this Agreement at or prior to the Closing Date shall have
                   been duly performed and complied with;

                           iii.    The Seller shall have caused the documents and instruments required to
                   be delivered by the Seller to the Purchaser at the Closing to be delivered to the Purchaser;

                           iv.     Entry of an order of the Bankruptcy Court in the Chapter 11 Case
                   granting authority for the Seller to enter into and perform under this Agreement in
                   substantially the form of Exhibit B attached hereto (the “Approval Order”), which
                   Approval Order shall have become a Final Order (as hereinafter defined); and

                           v.      There shall be no Material Adverse Change occurring in the business of
                   the Company between the date hereof and the Closing Date that is not cured by or on
                   behalf of the Company before the earlier of the Closing Date and the date on which this
                   Agreement is terminated pursuant to Section 7.

                  b.       The Seller’s obligations to sell the Acquired Interests at the Closing and to take
         any other actions required to be taken by the Seller at the Closing are subject to the satisfaction,
         at or prior to the Closing, of each of the following conditions (any of which may be waived by
         the Seller in writing in whole or in part):

                         i.       All of the representations and warranties of the Purchaser set forth in this
                   Agreement be true and accurate as of the Closing Date;

                           ii.     All of the covenants and obligations that the Purchaser is required to
                   perform or to comply with pursuant to this Agreement at or prior to the Closing Date
                   shall have been duly performed and complied with;

                           iii.     The Purchaser shall have caused the documents and instruments required
                   to be delivered by the Company to the Seller at the Closing to be delivered to the Seller;

                           iv.    Entry of the Approval Order by the Bankruptcy Court in the Chapter 11
                   Cases, which Approval Order shall have become a Final Order;

                           v.      Privileged Communications Transfer shall have been completed; and

                            vi.    The Seller shall have received the written consent of the Required
                   Holders (as defined therein) under the DIP Facility Agreement, to consummate the
                   transactions contemplated by this Agreement.

         6.     Covenants Pending Closing. From and after the date of this Agreement, the Parties
 shall use commercially reasonable efforts to take, or cause to be taken, all actions, and to do, or cause
 to be done, all things necessary, proper or advisable and consistent with applicable law to cause the
 conditions to Closing to be satisfied, and to consummate the transactions contemplated hereby as soon
 as reasonably practicable. In furtherance of the foregoing, as soon as reasonably practicable following


RLF1 24292659v.1
               Case 20-12970-MFW              Doc 65-1       Filed 12/28/20        Page 6 of 45
                                                                                              Execution Version


 the execution of this Agreement by the Purchaser and the Seller, the Seller shall file a motion (the
 “Approval Motion”) with the Bankruptcy Court in the Chapter 11 Case seeking entry of the Bidding
 Procedures Order and the Approval Order and the Seller shall use its commercially reasonable efforts
 to prosecute such Approval Motion in good faith. The Purchaser shall promptly take all actions as are
 reasonably requested by the Seller to assist in obtaining the Bankruptcy Court’s entry of the Approval
 Order, including furnishing documents or information for filing with the Bankruptcy Court and making
 the Purchaser’s employees and representatives available to testify before the Bankruptcy Court.

         7.    Termination. Anything contained herein to the contrary notwithstanding, this
 Agreement may be terminated and the transactions contemplated hereby abandoned at any time prior to
 the Closing Date, as follows:

                   a.      by the mutual written consent of the Purchaser and the Seller;

                  b.       by the Seller (upon written notice thereof to the Purchaser) if (i) there has been
         a breach by the Purchaser of any covenant, representation or warranty contained in this
         Agreement and such breach has not been waived by the Seller, or cured by the Purchaser within
         fifteen (15) days after written notice thereof from the Seller, (ii) the Purchaser has not satisfied
         all of the closing conditions set forth in Sections 5.b.i), 5.b.ii) and 5.b.iii) no later than 90 days
         after the Petition Date (the “Outside Date”) (except to the extent that the same have been waived
         in writing by the Seller), (iii) the condition set forth in Section 5.b.iv) has not been satisfied no
         later than 75 days after the Petition Date; or (iv) the condition set forth in Section 5.b.vi) has not
         been satisfied by the Outside Date.

                   c.      by the Purchaser (upon written notice thereof to the Seller) if:

                           i.      there has been a breach by the Seller of any covenant, representation or
                   warranty contained in this Agreement and such breach has not been waived by the
                   Purchaser, or cured by the Seller within fifteen (15) days after written notice thereof from
                   the Purchaser;

                           ii.      the Seller has not satisfied all of the closing conditions set forth in
                   Sections 5.a.i, 5.a.ii., 5.a.iii. and 5.b.v. by the Outside Date (except to the extent that the
                   same have been waived in writing by the Purchaser);

                           iii.    the condition set forth in Section 5.a.iv. has not been satisfied no later
                   than 75 days after the Petition Date;

                           iv.      the condition set forth in Section 5.a.v. has not been satisfied;

                            v.      the Bankruptcy Court enters an order that precludes the consummation of
                   the transactions contemplated by this Agreement on terms and conditions set forth herein;

                           vi.     Seller enters into one or more agreements to sell, transfer, or otherwise
                   dispose of the Acquired Interests to a Person other than Purchaser;

                           vii.   the Restructuring Support Agreement is terminated or is supplemented,
                   amended, waived or otherwise modified, other than with the consent of the Stalking
                   Horse Purchaser Parties (as defined therein) to the extent such consent is required by the
                   terms thereof;



RLF1 24292659v.1
               Case 20-12970-MFW             Doc 65-1      Filed 12/28/20      Page 7 of 45
                                                                                          Execution Version


                            viii.  Seller (A) withdraws or seeks authority to withdraw (x) the Approval
                   Order at any time after the entry thereof or (y) any notice or motion seeking entry of the
                   Approval Order at any time prior to the entry thereof, or (B) announces any stand-alone
                   plan of reorganization or liquidation that does not contemplate the sale of the Acquired
                   Interests in accordance with the Approval Order, in each case with respect to the
                   Acquired Interests; or

                           ix.    the Bankruptcy Court has not entered the Approval Order on or before 75
                   days from the Petition Date or the Approval Order ceases to be in full force and effect or
                   shall have been stayed, reversed, modified, or amended in any material respect in a
                   manner adverse to the Purchaser without the prior written consent of Purchaser.

         In the event of any termination of this Agreement by the Seller or the Purchaser as provided
 above, this Agreement shall forthwith become void and of no further force and effect, except for any
 rights of any party relating to any breaches of the representations, warranties or covenants of this
 Agreement prior to the time of such termination and the covenants, agreements and obligations of the
 Parties set forth in Section 8, Section 15 and this section shall survive any such termination and shall
 be enforceable hereunder.

          8.       No Survival; As is Where is; Limitations on Damages.

                 a.      No Survival. None of the representations or warranties of the Purchaser or the
Seller set forth in this Agreement or in any certificate delivered pursuant to this Agreement shall
survive, and each of the same shall terminate as of, the Closing. In furtherance of the foregoing, after
the Closing, neither Purchaser nor Seller shall bring a claim against the other party hereto for a breach of
any such representations or warranties, and each Party hereby waives any such claims.

            b.    As Is Where Is. NOTWITHSTANDING ANYTHING CONTAINED IN THIS
AGREEMENT TO THE CONTRARY, PURCHASER ACKNOWLEDGES AND AGREES THAT
SELLER IS NOT MAKING ANY REPRESENTATIONS OR WARRANTIES WHATSOEVER,
EXPRESS OR IMPLIED, BEYOND THOSE EXPRESSLY GIVEN BY THE SELLER IN SECTION 3
OF THIS AGREEMENT (AS MODIFIED BY THE SCHEDULES (IF ANY), AS SUPPLEMENTED
OR AMENDED), AND PURCHASER ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR
THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 3, THE ACQUIRED
INTERESTS ARE BEING TRANSFERRED BY SELLER ON AN "AS IS," "WHERE IS" AND
"WITH ALL FAULTS" BASIS AND WITHOUT REPRESENTATIONS, WARRANTIES OR
GUARANTEES, EXPRESS, IMPLIED OR STATUTORY, WRITTEN OR ORAL, OF ANY KIND,
NATURE OR DESCRIPTION, BY SELLER, ITS AFFILIATES OR THEIR RESPECTIVE
REPRESENTATIVES.     ANY CLAIMS PURCHASER MAY HAVE FOR BREACH OF
REPRESENTATION OR WARRANTY SHALL BE BASED SOLELY ON THE
REPRESENTATIONS AND WARRANTIES OF SELLERS SET FORTH IN SECTION 3 (AS
MODIFIED BY THE SCHEDULES (IF ANY), AS SUPPLEMENTED OR AMENDED).
PURCHASER FURTHER REPRESENTS AND AGREES (I) THAT NEITHER SELLER NOR ANY
OF ITS AFFILIATES, OR ANY OTHER PERSON HAS MADE ANY REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, AS TO THE ACCURACY OR COMPLETENESS OF ANY
INFORMATION REGARDING THE SELLER, THE ACQUIRED INTERESTS, THE COMPANY
OR ITS BUSINESS OR THE TRANSACTIONS CONTEMPLATED HEREBY NOT EXPRESSLY
SET FORTH IN THIS AGREEMENT, (II) PURCHASER, ITS AFFILIATES AND THEIR
RESPECTIVE REPRESENTATIVES HAVE NOT RELIED ON ANY SUCH REPRESENTATIONS



RLF1 24292659v.1
               Case 20-12970-MFW   Doc 65-1   Filed 12/28/20   Page 8 of 45
                                                                       Execution Version


OR WARRANTIES NOT EXPRESSLY SET FORTH IN THIS AGREEMENT AND (III) THAT
SELLER HAS NOT BEEN NOR WILL BE, NOR WILL ANY OF ITS AFFILIATES OR ANY
OTHER PERSON HAVE BEEN OR WILL BE, SUBJECT TO ANY LIABILITY TO PURCHASER
OR ANY OTHER PERSON RESULTING FROM THE DISTRIBUTION TO PURCHASER, ITS
AFFILIATES OR THEIR RESPECTIVE REPRESENTATIVES OR PURCHASER'S USE OF, ANY
INFORMATION, INCLUDING ANY CONFIDENTIAL MEMORANDA OR REPORTS
DISTRIBUTED ON BEHALF OF SELLER RELATING TO THE ACQUIRED INTERESTS, THE
COMPANY OR ITS BUSINESS OR OTHER PUBLICATIONS OR DATA ROOM INFORMATION
PROVIDED TO PURCHASER, ITS AFFILIATES OR THEIR RESPECTIVE REPRESENTATIVES,
OR ANY OTHER DOCUMENT OR INFORMATION IN ANY FORM WHETHER WRITTEN OR
ORAL PROVIDED TO PURCHASER, ITS AFFILIATES OR THEIR RESPECTIVE
REPRESENTATIVES IN CONNECTION WITH THE SALE OF THE ACQUIRED INTERESTS
AND THE TRANSACTIONS CONTEMPLATED HEREBY. PURCHASER ACKNOWLEDGES
THAT IT HAS CONDUCTED TO ITS SATISFACTION ITS OWN INDEPENDENT
INVESTIGATION OF THE COMPANY, ITS BUSINESS AND THE ACQUIRED INTERESTS AND
IN MAKING THE DETERMINATION TO PROCEED WITH THE TRANSACTIONS
CONTEMPLATED HEREBY, PURCHASER HAS RELIED ON THE RESULTS OF ITS OWN
INDEPENDENT INVESTIGATION AND THE REPRESENTATIONS AND WARRANTIES
EXPRESSLY SET FORTH HEREIN AND NOT ON ANY OTHER REPRESENTATIONS OR
WARRANTIES OF SELLER, ANY OF ITS AFFILIATES OR THEIR RESPECTIVE
REPRESENTATIVES NOT SET FORTH HEREIN. PURCHASER, ITS AFFILIATES AND THEIR
RESPECTIVE REPRESENTATIVES HEREBY WAIVE ANY RIGHT OR CLAIM PURCHASER
MAY HAVE AGAINST SELLER, INCLUDING ANY CLAIMS IN CONTRACT OR TORT
REGARDING FRAUD, FRAUDULENT INDUCEMENT AND/OR INTENTIONAL OR
NEGLIGENT MISREPRESENTATION, WITH RESPECT TO ANY INACCURACY OR
INCOMPLETENESS OF ANY REPRESENTATIONS OR WARRANTIES NOT EXPRESSLY SET
FORTH HEREIN. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN SECTION 3 (AS MODIFIED BY THE SCHEDULES (IF ANY)), SELLER HEREBY
EXPRESSLY (I) DISCLAIMS AND NEGATES ANY REPRESENTATION OR WARRANTY,
EXPRESSED OR IMPLIED, AT COMMON LAW, BY STATUTE, OR OTHERWISE, RELATING
TO THE CONDITION OF THE ACQUIRED INTERESTS OR THE COMPANY (INCLUDING ANY
IMPLIED OR EXPRESSED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, OR OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS)
AND (II) DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION,
WARRANTY, PROJECTION, FORECAST, STATEMENT OR INFORMATION MADE,
COMMUNICATED, OR FURNISHED (ORALLY OR IN WRITING) TO PURCHASER, ITS
AFFILIATES OR THEIR RESPECTIVE REPRESENTATIVES (INCLUDING ANY OPINION,
INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN OR MAY BE PROVIDED
TO PURCHASER BY ANY DIRECTOR, MANAGER, OFFICER, EMPLOYEE, AGENT,
CONSULTANT OR REPRESENTATIVE OF SELLER OR ANY OF ITS AFFILIATES). EACH
PARTY AGREES THAT THE DISCLOSURE OF ANY MATTER OR ITEM IN ANY SCHEDULE
SHALL NOT BE DEEMED TO CONSTITUTE AN ACKNOWLEDGMENT THAT ANY SUCH
MATTER IS REQUIRED TO BE DISCLOSED OR IS MATERIAL OR THAT SUCH MATTER
WOULD BE REASONABLY LIKELY TO RESULT IN A MATERIAL ADVERSE CHANGE.

          c.   Maximum Liability. NOTWITHSTANDING ANY OTHER PROVISION IN
THIS AGREEMENT, IF THE CLOSING OCCURS, IN NO EVENT SHALL SELLER’S
AGGREGATE LIABILITY FOR LOSSES ARISING OUT OF OR RELATING TO THIS



RLF1 24292659v.1
               Case 20-12970-MFW            Doc 65-1       Filed 12/28/20       Page 9 of 45
                                                                                           Execution Version


AGREEMENT, THE TRANSACTION DOCUMENTS OR THE TRANSACTIONS, WHETHER
RELATING TO A BREACH OF A REPRESENTATION AND WARRANTY, COVENANT,
AGREEMENT OR OBLIGATION IN THIS AGREEMENT AND WHETHER BASED ON
CONTRACT, TORT, STRICT LIABILITY, OTHER LAWS OR OTHERWISE, EXCEED SELLER'S
LIABILITY CAP; PROVIDED, HOWEVER, THAT, SUCH LIMITATION ON LIABILITY SHALL
NOT APPLY TO ANY SUCH LOSSES RESULTING FROM, ARISING OUT OF OR RELATING
TO ANY FEES AND EXPENSES OWED TO ANY PERSON WHO HAS ACTED, DIRECTLY OR
INDIRECTLY, AS A BROKER, FINDER OR FINANCIAL ADVISOR TO SELLER IN
CONNECTION WITH THE TRANSACTIONS (WHICH LOSSES SHALL BE LIMITED TO THE
ACTUAL DOLLAR AMOUNT OF SUCH FEES AND EXPENSES). THE PARTIES AGREE THAT
SELLER’S LIABILITY CAP IS AN AMOUNT THAT IS REASONABLE IN LIGHT OF THE
ANTICIPATED OR ACTUAL HARM CAUSED BY ANY SUCH BREACH CONTEMPLATED
ABOVE, THE DIFFICULTIES OF PROOF OF LOSS ARISING FROM SUCH BREACH, AND THE
INCONVENIENCE OR INFEASIBILITY OF OTHERWISE OBTAINING AN ADEQUATE
REMEDY FOR SUCH BREACH.

            d.    Limitation of Damages. NOTWITHSTANDING ANY OTHER PROVISION
IN THIS AGREEMENT, NO PARTY SHALL BE LIABLE FOR SPECIAL, PUNITIVE,
EXEMPLARY, INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES (INCLUDING
LOSS OF REVENUE, INCOME OR PROFITS BUT ONLY TO THE EXTENT THE SAME ARE
NOT DIRECT DAMAGES), DIMINUTION OF VALUE OR LOSS OF BUSINESS REPUTATION
OR OPPORTUNITY OF ANY OTHER PARTY OR ANY OF SUCH PARTY'S AFFILIATES,
WHETHER BASED ON CONTRACT, TORT, STRICT LIABILITY, OTHER LAW OR
OTHERWISE; PROVIDED, HOWEVER, THAT SUCH LIMITATIONS SHALL NOT LIMIT ANY
PARTY'S RIGHT TO RECOVER CONTRACT DAMAGES IN CONNECTION WITH THE OTHER
PARTY'S FAILURE TO CLOSE IN VIOLATION OF THIS AGREEMENT.

          9.       Release.

                  a.       Subject to the satisfaction of the terms and conditions set forth herein, as of the
Closing Date, the Seller hereby releases, remises, acquits and forever discharges the Purchaser, and its
current and former shareholders, officers, employees, agents, representatives, Affiliates, heirs,
successors and assigns, from any and all manner of actions and causes of action, suits, debts,
obligations, choses in action, contracts, torts, covenants, claims, rights of contribution and/or
indemnification, rights of subrogation, sums of money, judgments, executions, liabilities, damages,
interest, fees, distributions, costs, expenses, demands and rights whatsoever (“Claims”), based on facts
existing at the date hereof, contingent or noncontingent, at law or in equity, known or unknown,
previously existing, now existing or which may hereafter arise or exist, solely to the extent such Claims
were or could have been asserted with regard to the Acquired Interests and/or the Seller’s ownership
interest in the Company. Following the Closing, the Seller shall have no further rights to any
distributions, profits, allocations or any other amounts relating to the Acquired Interests.

                 b.      Subject to the satisfaction of the terms and conditions set forth herein, as of the
Closing Date, the Purchaser for itself, and after the Closing, the Company, hereby releases, remises,
acquits and forever discharges the Seller, and its current and former shareholders, officers, employees,
agents, representatives, Affiliates, heirs, successors and assigns, from any and all Claims, based on facts
existing at the date hereof, contingent or noncontingent, at law or in equity, known or unknown,
previously existing, now existing or which may hereafter arise or exist, solely to the extent such Claims
were or could have been asserted with regard to the Acquired Interests and/or the Seller’s ownership


RLF1 24292659v.1
              Case 20-12970-MFW           Doc 65-1       Filed 12/28/20      Page 10 of 45
                                                                                         Execution Version


interest in the Company. Following the Closing, the Seller shall have no further obligations to make any
contributions to the Company or to the provide the Company with money or other property as a result of
the Seller’s ownership of the Acquired Interests prior to Closing, any such obligations being hereby
assumed by the Purchaser.

          10.    Manager, Director and Officer Liability and Indemnification. For a period of six
 (6) years following the Closing Date, the Purchaser shall cause the Company not to amend, repeal or
 modify any provision in the Company’s articles of organization, certificate of formation, limited
 liability company agreement or operating agreement in a manner which would impair the exculpation
 or indemnification of former managers, officers or directors of the Company as in effect immediately
 prior to the Closing, it being the intent of the Parties that the managers, officers and directors of the
 Company prior to the Closing shall continue to be entitled to such exculpation and indemnification to
 the fullest extent permitted under applicable law. Notwithstanding anything contained in this
 Agreement to the contrary, this Section 10 shall survive the Closing for a period of six (6) years. In the
 event that the Purchaser or any of its successors or assigns consolidates with or merges into any other
 Person, then the successors and assigns of the Purchaser shall expressly assume and be bound by the
 obligations set forth in this Section 10. Any and all managers, officers and directors and former
 managers, officers and directors shall be express third party beneficiaries of this Section 10 and shall
 be entitled to enforce its terms notwithstanding that no managers, officers or directors or former
 officers or directors are a party to this Agreement.

         11.    Confidentiality. From and after the Closing Date until the one year anniversary date of
 this Agreement, the Seller hereby agrees to hold in confidence all Confidential Information of the
 Company which the Seller acquired as a result of being the sole member of the Company and not
 disclose any such Confidential Information to any third party without the prior written consent of the
 Company. For purposes hereof, “Confidential Information” shall mean all confidential or proprietary
 information of the Company or relating to its services, processes, practices, trade secrets, inventions,
 developments, improvements, financial information and other information relating to the business of
 the Company; provided, however, in no event shall Confidential Information include any information
 (a) which is in or becomes part of the public domain through no violation of this Agreement or (b)
 which the Seller is required to disclose by law or in connection with the Bankruptcy Case, or (c) which
 becomes available to the Seller on a non-confidential basis from a source other than the
 Company so long as such source is not known by the Seller to be bound by a contractual
 obligation of confidentiality to the Company or the Purchaser; provided, however, if the Seller is
 requested or required (by oral questions, interrogatories, requests for information or documents,
 subpoena, civil investigative demand or similar process) at any time to disclose any Confidential
 Information to any third party, the Seller shall provide the Purchaser and the Company with reasonably
 prompt written notice of such request(s) so that the Purchaser and/or the Company may seek an
 appropriate protective order and/or take whatever steps as may be reasonably necessary to resist or
 narrow such request or to ensure that confidential treatment will be accorded any such disclosure. The
 Parties hereby acknowledge and agree that the provisions of this Section 11 are reasonable and
 necessary to protect the interests of the Purchaser and the Company in the Confidential Information
 and that a breach of this Agreement by the Seller would result in irreparable damage to the Purchaser
 and the Company for which a remedy at law would not be adequate. In the event of any such breach,
 in addition to any other remedy provided herein or law or in equity, the Purchaser and the Company
 shall be entitled to specific enforcement of the terms hereof, including, without limitation, appropriate
 injunctive relief restraining the Seller from any such breach or threatened breach, and that no notice,
 bond or other security shall be required in connection therewith.



RLF1 24292659v.1
                Case 20-12970-MFW         Doc 65-1       Filed 12/28/20      Page 11 of 45
                                                                                         Execution Version


          12.    Additional Documents; Access. At any time and from time to time (whether before or
 after the Closing Date), each of the Parties shall, upon the reasonable request of the other, promptly
 execute, acknowledge, and deliver, or cause to be executed, acknowledged, and delivered, such further
 instruments and other documents, and perform or cause to be performed such further acts, as may be
 reasonably necessary or desirable to evidence or effectuate the transactions contemplated hereby and to
 carry out the purposes and intent of this Agreement. After the Closing, in the event that the Seller shall
 reasonably require access to certain books, files and/or records of the Company for tax or accounting
 purposes or to respond to third party claims against the Seller, the Purchaser shall provide to the Seller
 (after reasonable notice and during normal business hours and without charge to the Seller) reasonable
 access to those books, files and/or records related to the Company which are reasonably necessary for
 such tax or accounting purposes or to respond to such third party claims (“Company Records”) for
 periods prior to the Closing and shall preserve such Company Records until the later of (a) six (6) years
 after the Closing Date and (b) such later date that is required by applicable law. Such access shall
 include access to information in electronic form to the extent reasonably available.

          13.      Bankruptcy Matters.

                 a.      Competing Transaction. This Agreement is subject to approval by the
Bankruptcy Court and the consideration by Seller of higher or better competing offers and bids for the
Acquired Interests. Subject to the terms and conditions of the Bidding Procedures Order, Seller is
permitted to cause its representatives and Affiliates to initiate contact with, solicit or encourage
submission of any inquiries, proposals or offers by, any Person (in addition to Purchaser and its
Affiliates, agents and representatives) in connection with any sale or other disposition of the Acquired
Interests. In addition, Seller may respond to any inquiries or offers to purchase all or any part of the
Acquired Interests and perform any and all other acts related thereto that are required under the
Bankruptcy Code, the Bidding Procedures Order or other applicable Law, including supplying
information relating to the Company, its business or the Acquired Interests or any of their Affiliates to
prospective purchasers.

                 b.       Bankruptcy Court Filings. Subject to Purchaser being designated as the
Successful Bidder, Seller shall promptly use commercially reasonable efforts to obtain entry of the
Approval Order approving this Agreement and authorizing the transactions contemplated hereby,
including furnishing affidavits or other documents or information for filing with the Bankruptcy Court
for the purposes, among others, of providing necessary assurances of performance by Purchaser under
this Agreement and demonstrating that Purchaser is a “good faith” purchaser under Section 363(m) of
the Bankruptcy Code. Purchaser shall not, without the prior written consent of Seller, file, join in or
otherwise support in any manner whatsoever any motion or other pleading relating to the sale of the
Acquired Interests. In the event the entry of the Sale Order or the Bidding Procedures Order shall be
appealed, Seller and Purchaser shall use their respective commercially reasonable efforts to defend such
appeal. The Approval Order is an order of the Bankruptcy Court that is covered by Section 303 of the
DGCL. Pursuant to Section 303 of the DGCL, the Seller may consummate the transactions
contemplated by this Agreement, including selling, transferring and assigning the Acquired Interests to
the Purchaser, approved and authorized by the Approval Order without any action by the Seller’s Board
of Directors or Seller’s stockholders.

                 c.      Back-up Bidder. Seller and Purchaser agree that, in the event that Purchaser is
not the Successful Bidder at the Auction, and the Alternative Transaction with the Successful Bidder
does not close, if and only if Purchaser is the Back-up Bidder, Purchaser shall promptly consummate the
transactions contemplated hereby upon the terms and conditions as set forth herein, including the


RLF1 24292659v.1
                Case 20-12970-MFW          Doc 65-1       Filed 12/28/20       Page 12 of 45
                                                                                           Execution Version


Purchase Price as the same may be modified by Purchaser at the Auction. Purchaser acknowledges that
time is of the essence in achieving Closing and shall undertake all commercially reasonable efforts to
reach Closing in a timely manner.

                d.      Notice to Notice Parties. Notice of the hearing on the Approval Motion, and
request for entry of the Approval Order and the objection deadline shall be served by Sellers in
accordance with the Bankruptcy Code and Bankruptcy Rules, including Bankruptcy Rules 2002, 6004,
6006 and 9014, any applicable local rules of the Bankruptcy Court and any orders of the Bankruptcy
Court on (i) the Office of the United States Trustee for the District of Delaware; (ii) counsel to the
Creditors’ Committee (if any); (iii) all holders of claims against and equity interests in the Seller
actually known to Seller, and (iv) all parties that have filed and not withdrawn requests for notices
pursuant to Bankruptcy Rule 2002.

          14.     Severability. In case any one or more of the provisions of this Agreement should be
 invalid, illegal or unenforceable in any respect, the validity, legality and enforceability of the remaining
 provisions contained herein shall not in any way be affected or impaired thereby.

          15.      Governing Law; Jurisdiction; Jury Trial Waiver.

                 a.      Governing Law; Submission to Jurisdiction. This Agreement shall be
construed, performed and enforced in accordance with, and governed by, the laws of the State of
Delaware (without giving effect to the principles of conflict of Laws thereof), except to the extent that
the laws of such State are superseded by Title 11 of the United States Code. For so long as the Seller is
subject to the jurisdiction of the Bankruptcy Court, the Parties hereto irrevocably elect as the sole
judicial forum for the adjudication of any matters arising under or in connection with the Agreement,
and consent to the exclusive jurisdiction of, the Bankruptcy Court. After the Seller is no longer subject
to the jurisdiction of the Bankruptcy Court, any legal action or proceeding with respect to this
Agreement or the transactions contemplated hereby shall be brought in the Chancery Court of the State
of Delaware sitting in New Castle County, Delaware, or if such court does not have subject matter
jurisdiction, any other state court of the State of Delaware or United States federal court sitting in the
District of Delaware, with subject matter jurisdiction, and by execution and delivery of this Agreement,
each of the Parties consents to the non-exclusive jurisdiction of those courts. Each of the Parties
irrevocably waives any objection, including any objection to the laying of venue or based on the grounds
of forum non conveniens, which it may now or hereafter have to the bringing of any action or
proceeding in such jurisdiction in respect of this Agreement or the transactions contemplated hereby.

           b.    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY WAIVES ANY
RIGHT TO TRIAL BY JURY IN ANY ACTION, MATTER OR PROCEEDING BASED UPON,
ARISING OUT OF, OR RELATED TO THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT, ANY PROVISION HEREOF OR THEREOF OR ANY OF THE TRANSACTIONS.

          16.    Notices. All notices, requests, demands and other communications which are required
 to be or may be given under this Agreement shall be in writing and shall be deemed to have been duly
 given (a) when delivered in person or transmitted by electronic mail, (b) three (3) days after deposit by
 certified or registered first class mail, postage prepaid, return receipt requested, or (c) on the day after
 delivery to Federal Express or similar overnight courier or the Express Mail service maintained by the
 United States Postal Service, to the Party to whom the same is so given or made, postage prepaid and
 properly addressed, to the Party as follows:



RLF1 24292659v.1
              Case 20-12970-MFW                Doc 65-1      Filed 12/28/20    Page 13 of 45
                                                                                           Execution Version


                   If to the Purchaser, to:          c/o SunTx Fulcrum Fund Prime, LP
                                                     Two Lincoln Center, Suite 1000
                                                     5420 LBJ Freeway
                                                     Dallas, TX 75240
                                                     Attn: Craig J Jennings, CFO
                                                     Email: cjennings@suntx.com

                   AND                               c/o Prudential Private Capital
                                                     Two Prudential Plaza
                                                     180 N. Stetson Avenue
                                                     Suite 5600
                                                     Chicago, IL 60601
                                                     Attention: Managing Director, Corporate Finance
                                                     Email: nikolas.miller@prudential.com

                   With a copy (which shall not constitute notice) to:

                                                     Haynes & Boone
                                                     2323 Victory Avenue
                                                     Suite 700
                                                     Dallas, TX 75219
                                                     Attn: Paul Amiel
                                                     Frasher Murphy
                                                     Email: paul.amiel@haynesboone.com
                                                     Frasher.Murphy@haynesboone.com

                   AND                               Schiff Hardin LLP
                                                     233 S. Wacker Drive, Suite 7100
                                                     Chicago, IL 60606
                                                     Attn: Kevin Knohl
                                                       Steven Wilamowsky
                                                     Email: kknohl@schiffhardin.com
                                                     SWilamowsky@schiffhardin.com



                   If to the Seller, to:             3773 Corporate Center Drive
                                                     Earth City, MO 63045
                                                     Attn: Kenneth Obermeyer
                                                     Email: ken.obermeyer@interfacesys.com

                    With a copy (which shall not constitute notice) to:

                                                     Richards, Layton & Finger, P.A.
                                                     One Rodney Square
                                                     920 North King Street
                                                     Wilmington, Delaware 19801
                                                     Attention:      Michael J. Merchant
                                                             Paul N. Heath
                                                             Mark A. Kurtz


RLF1 24292659v.1
              Case 20-12970-MFW           Doc 65-1      Filed 12/28/20       Page 14 of 45
                                                                                        Execution Version


                                                       Amanda R. Steele
                                                Email: merchant@rlf.com
                                                       heath@rlf.com
                                                       kurtz@rlf.com
                                                       steele@rlf.com

 or to such other address or email address as such Party shall have specified by notice to the other Party
 hereto.

         17.     Expenses. The Purchaser and the Seller shall each be solely responsible for and pay
 their own respective expenses and the fees and expenses of their respective counsel, accountants and
 other experts incurred in connection with this Agreement and the transactions contemplated hereby.

         18.     Binding Effect; Benefits; Assignment. This Agreement shall inure to the benefit of
 and be binding upon the Parties hereto and their respective successors and permitted assigns, heirs and
 legal representatives. Except as provided for by Section 10, nothing in this Agreement, express or
 implied, is intended to confer on any Person other than the Parties hereto or their respective successors
 and permitted assigns, heirs and legal representatives any rights, remedies, obligations, or liabilities
 under or by reason of this Agreement and the Company solely with respect to Section 11 on and after
 the Closing Date. No Party may assign its rights or obligations hereunder without the prior written
 consent of the other Parties.

         19.     Counterparts. This Agreement may be executed (whether by hand or electronically) in
 one or more counterparts, each of which shall be deemed to be an original, but all of which together
 shall constitute one and the same instrument. Signature pages to this Agreement or any document
 delivered in connection herewith or at the Closing, to the extent delivered by facsimile, pdf file format
 or similar reproduction of such signed writing using electronic mail or other electronic transmission
 means shall be binding to the same extent as an original.

         20.    Entire Agreement. This Agreement, together with the Exhibits and other agreements
 delivered pursuant hereto, constitute the entire agreement of the Parties with respect to the subject
 matter hereof and supersede any and all prior understandings and agreements with respect to the
 subject matter hereof. This Agreement may not be modified or changed except by an instrument or
 instruments in writing signed by the Party against whom enforcement of any such modification or
 amendment is sought.

         21.     Injunctive Relief. Each Party agrees that any breach of this Agreement would
 constitute irreparable harm and damages at law are an inadequate remedy for the breach of any of the
 covenants, promises and agreements contained in this Agreement, and, accordingly, either Party is
 entitled to injunctive relief with respect to any such breach, including specific performance of such
 covenants or obligations or an order enjoining a Party from any threatened, or from the continuation of
 any actual, breach of the covenants or obligations contained in this Agreement. Each Party hereby
 waives any requirement for the securing or posting of any bond in connection with any such injunctive
 relief. The rights set forth in this Section 21 shall be in addition to any other rights that a Party may
 have at law or in equity pursuant to this Agreement.

         22.    Remedies Cumulative. All remedies arising out of this Agreement are cumulative and
 are not exclusive of any other remedies provided by law.




RLF1 24292659v.1
              Case 20-12970-MFW            Doc 65-1       Filed 12/28/20       Page 15 of 45
                                                                                          Execution Version


         23.     Cessation of Seller's Existence. Notwithstanding any provision contained in this
 Agreement, no provision in this Agreement shall require or necessitate Seller to remain a validly
 existing entity beyond the Closing or to take any action, perform any obligations, or comply with any
 terms or covenants set forth in this Agreement after the Closing if Seller's entity existence has ceased
 or has been cancelled.

          24.   Non-Recourse. No past, present or future director, officer, employee, agent, advisor or
 counsel, incorporator, member, manager, partner, creditor, stockholder, interest holder or other
 Affiliate of Seller shall have any liability under this Agreement or any of the other documents,
 agreements or instruments executed and delivered in connection with this Agreement (the “Transaction
 Documents”) for any obligations or liabilities of Seller under this Agreement or the other Transaction
 Documents or for any claim based on, in respect of, or by reason of, the transactions contemplated
 hereby, the Transaction Documents or otherwise.

         25.    Privileged Communications. Seller and Purchaser hereby acknowledge and agree that
 notwithstanding any provision of this Agreement, neither Purchaser nor any of its Affiliates shall have
 access to (and each hereby waives any right of access it may otherwise have with respect to) any
 Privileged Communications, whether or not the Closing occurs. Prior to the Closing, Seller shall cause
 the Company to transfer all Privileged Communications to Seller (the “Privileged Communications
 Transfer”). Without limiting the generality of the foregoing, Purchaser hereby acknowledges and
 agrees, upon and after the Closing: (i) neither Purchaser nor any of its Affiliates shall be a holder of, or
 have any right, title or interest to the Privileged Communications, (ii) only Seller shall hold property
 rights in the Privileged Communications and shall have the right to waive or modify such property
 rights and (iii) Seller shall have no duty whatsoever to reveal or disclose any Privileged
 Communications to Purchaser or any of its Affiliates. To the extent that any Privileged
 Communications are disclosed or made available to Purchaser, the Parties hereby agree (i) that the
 disclosure, receipt and/or review of such Privileged Communication is entirely inadvertent and shall
 not waive, modify, limit or impair in any form or fashion the protected nature of the Privileged
 Communications, (ii) it is their desire, intention and mutual understanding that the sharing of such
 material is not intended to, and shall not, waive or diminish in any way the confidentiality of such
 material or its continued protection under the attorney-client privilege, common interest privilege,
 work product doctrine or other applicable privilege and (iii) Seller shall have the right in its sole
 discretion and at any time to require the return and/or destruction of the Privileged Communications.

         26.  Certain Terms Defined. As used in this Agreement, the following terms shall have the
 following meanings:

          “Affiliate” means, with respect to any Person, any other Person directly or indirectly
 controlling, controlled by or under direct or indirect common control with such first Person, where
 “control” means the possession, directly or indirectly, of the power to direct or cause the direction of
 the management policies of a Person, through the ownership of voting securities, by contract, as
 trustee, executor or otherwise.

        “Alternative Transaction” means a transaction or series of related transactions pursuant to
 which Seller accepts a bid for all or a substantial and material portion of the Acquired Interests or any
 group of assets that includes all or a substantial and material portion of the Company’s assets, from a
 Person other than Purchaser or any Affiliate of Purchaser (or a group or joint venture that includes
 Purchaser or any Affiliate of Purchaser), as the highest or best offer, in accordance with the Bidding
 Procedures Order or otherwise, but does not mean the sale of goods or services of the Company



RLF1 24292659v.1
              Case 20-12970-MFW           Doc 65-1      Filed 12/28/20       Page 16 of 45
                                                                                        Execution Version


 conducted in the Company’s ordinary course of business.

        “Auction” means that certain auction, if any, conducted pursuant to the terms of the Bidding
 Procedures Order.

          “Back-up Bidder” means has the meaning set forth in the Bidding Procedures Order.

         “Bidding Procedures Order” means an order of the Bankruptcy Court that, among other things,
 establishes a date by which qualified bids meeting the requirements approved in the Bidding
 Procedures Order must be submitted by bidders and establishes procedures for the Auction process.

          “Claim” means “claim” as defined in section 101(5) of the Bankruptcy Code.

          “Credit Bid” means a bid by Buyer pursuant to Section 363(k) of the Bankruptcy Code equal to
 the full amount of the outstanding DIP Obligations as of the Closing Date.

          “Credit Bid And Release” has the meaning set forth in Section 1.

         “Creditors' Committee” means any statutory committee of unsecured creditors appointed by the
 U.S. Trustee in the Bankruptcy Case pursuant to section 1102 of the Bankruptcy Code, as may be
 reconstituted from time to time.

          “DIP Lenders” means the Purchasers (as defined in the DIP Loan Agreement).

          “DIP Loan” has the meaning set forth in the DIP Facility Agreement.

         “DIP Facility Agreement” means that certain $5,000,000 First Lien Senior Secured Note
 Facility Term Note Agreement, dated as of November 11, 2020, made by the Seller and the DIP
 Lenders.

          “DIP Obligations” means the Obligations (as defined in the DIP Facility Agreement).

          “Final Order” means an order or judgment of the Bankruptcy Court, or other court of
 competent jurisdiction with respect to the subject matter, which has not been reversed, stayed,
 modified, or amended, and as to which the time to appeal or seek certiorari has expired and no appeal
 or petition for certiorari has been timely taken, or as to which any appeal that has been taken or any
 petition for certiorari that has been or may be filed has been resolved by the highest court to which the
 order or judgment was appealed or from which certiorari was sought.

          “Government” means any agency, division, subdivision, audit group, procuring office or
 governmental or regulatory authority in any event or any adjudicatory body thereof, of the United
 States, any state thereof or any foreign government.

         “ISS Guaranteed Obligations” means the Seller’s guarantee obligations (a) under the Credit
 Agreement, dated as of August 7, 2019, with U.S. Bank National Association, as the administrative
 agent, Capital One, National Association, as revolver agent, and the lenders party thereto, as amended
 by the First Amended and Waiver to Credit Agreement, dated as of October 4, 2019, the Second
 Amendment to Credit Agreement, dated as of December 9, 2019 and the Omnibus Amendment to the
 Loan Documents and Forbearance Agreement, dated as of April 14, 2020 (as further modified,
 amended or supplemented from time to time and (b) under the Securities Purchase Agreement, dated
 August 2, 2017, among the Seller, Interface Special Holdings, Inc., a Delaware corporation, the



RLF1 24292659v.1
              Case 20-12970-MFW           Doc 65-1      Filed 12/28/20       Page 17 of 45
                                                                                         Execution Version


 Company, and the purchasers party thereto, as amended, restated, supplemented or otherwise modified
 from time to time.

         “Loss” means any actual losses, liabilities, claims, damages or expenses (excluding any costs
 of investigation or defense, attorneys' fees and expenses) of a Party arising from or in connection with
 a breach or alleged breach by the other Party of this Agreement or the Transaction Documents, or other
 claim arising out of or in connection with this Agreement or the Transaction Documents.

         “Material Adverse Change” means, unless the context expressly provides otherwise, a material
 adverse change in the business of the Company that is (A) outside of the control of the management of
 the Company and that arises out of any fact, event, circumstance or condition that has not occurred or
 was not in existence prior to the date hereof, and (B) not the result of any event, occurrence,
 circumstance or condition of which the Company’s management has knowledge as of the date hereof,
 provided, however, that in determining whether a Material Adverse Change has occurred, there shall
 not be taken into account any effect resulting from (i) any change in economic or business conditions
 generally, financial markets generally or in the industry or markets in which the Company operates or
 is involved, (ii) any change in general legal, regulatory or political conditions, including any
 commencement, continuation or escalation of war, material armed hostilities or terrorist activities or
 other material international or national calamity or act of terrorism directly or indirectly involving or
 affecting the United States, (iii) any change arising from or related to the COVID-19 pandemic or any
 other pandemic or endemic affecting the United States or its citizens located within its territories, (iv)
 any changes in accounting rules or principles (or any interpretations thereof), including changes in
 GAAP, (v) any change in any laws, (vi) the announcement of the execution of this Agreement or the
 sale of the Acquired Interests, or the pendency of or consummation of the transactions contemplated
 hereby, or any actions required to be taken hereunder or under any of the Transaction Documents, to
 the extent due to the announcement or the performance of this Agreement or the other Transaction
 Documents or the identity of Purchaser, or the consummation of the transactions contemplated hereby,
 (vii) any failure to meet any internal or public forecasts, projections, predictions, guidance, estimates,
 milestones or budgets (provided that any underlying cause for such failure shall not be excluded solely
 by operation of this clause), and (viii) the pendency of the Bankruptcy Case and any action approved
 by, or motion made before, the Bankruptcy Court.

       “Person” means any individual, corporation, partnership, joint venture, association, joint stock
 company, trust, unincorporated organization or Government.


          “Pledge Agreement” has the meaning specified in Section 3.a).


        “Privileged Communications” means any attorney-client communications, confidences, files,
 work product or other communications related to the Seller Engagements.


         “Restructuring Support Agreement” means the restructuring support agreement dated as of
 November 10, 2020, by and among the Seller, the Company, the Consenting Noteholders, the
 Consenting Lenders, and the Stalking Horse Purchaser Parties (as such parties are respectively defined
 therein).


          “Seller Engagements” means any matters for which Seller, the Company or any of their
 Affiliates has engaged Richards, Layton & Finger, P.A., Imperial Group, LLC and Akin Gump Strauss



RLF1 24292659v.1
              Case 20-12970-MFW          Doc 65-1      Filed 12/28/20       Page 18 of 45
                                                                                      Execution Version


 Hauer & Feld in connection with a possible negotiated transaction involving Seller or the Company
 and another Person, state or federal bankruptcy or insolvency proceeding, an out-of-court restructuring
 and/or any financing transaction.


        “Seller’s Liability Cap” means an amount not to exceed one percent (1.0%) of any cash
 consideration paid or required to be paid under this Agreement for payment of the Purchase Price.


         “Successful Bidder” means any party who acquires all or substantially all of the Acquired
 Interests (in a single transaction or a series of transactions) by reason of having submitted the
 successful bid at the Auction in a manner consistent with and authorized by the Bidding Procedures
 Order, regardless of whether such party has acquired such membership interests for investment,
 strategic operation, liquidation or other purpose.


                         [The remainder of the    page left intentionally blank.]




RLF1 24292659v.1
DocuSign Envelope ID: 91FDA394-E5C6-4729-9C47-D60CA0544AAF
                             Case 20-12970-MFW         Doc 65-1   Filed 12/28/20   Page 19 of 45




                     IN WITNESS WHEREOF, the Parties have executed this Purchase and Sale Agreement as of the
            date first written above.

            SELLER:

            TRANSFORMATION TECH INVESTORS, INC.



            By: _____________________________
            Name: Mark Pape
            Title: Director, Authorized Person



            PURCHASER:

            INNOVATION TECH INVESTORS, INC.,



            By: _____________________________
            Name:
            Title:




            CH2\23930277.3
           Case 20-12970-MFW         Doc 65-1     Filed 12/28/20    Page 20 of 45




         IN WITNESS WHEREOF, the Parties have executed this Purchase and Sale Agreement as of the
date first written above.

SELLER:

TRANSFORMATION TECH INVESTORS, INC.



By: _____________________________
Name:
Title:



PURCHASER:

INNOVATION TECH INVESTORS, INC.



By: _____________________________
Name: Craig J. Jennings
Title: Chief Financial Officer
              Case 20-12970-MFW           Doc 65-1      Filed 12/28/20      Page 21 of 45




                                              EXHIBIT A

                                       FORM OF
                   ASSIGNMENT, ACCEPTANCE AND ASSUMPTION AGREEMENT

        THIS ASSIGNMENT, ACCEPTANCE AND ASSUMPTION AGREEMENT (this
“Assignment”) is made and entered into by Transformation Tech Investors, Inc., a Delaware corporation
(“Assignor”), and Innovation Tech Investors, Inc., a Delaware corporation (“Assignee”), effective as
of [______] (the “Effective Date”).

                                               RECITALS

        WHEREAS, Assignor owns 100% of the membership interests (the “Membership Interests”) in
Interface Security Systems, LLC, a Louisiana limited liability company (the “Company”);

         WHEREAS, pursuant to that certain Purchase and Sale Agreement, dated as of [______], 2020
(as amended, amended and restated, supplemented or otherwise modified from time to time, the
“Agreement”), to which Assignor and Assignee are parties, Assignor agreed to assign, transfer, set over,
deliver and convey to Assignee 100% of the Membership Interests in the Company (the “Acquired
Interests”);

      WHEREAS, capitalized terms used herein without definition are used as defined in the
Agreement; and

        WHEREAS, this Assignment is executed and delivered by Assignor and Assignee in connection
with the Closing under, and in accordance with, the Agreement.

         NOW, THEREFORE, BE IT KNOWN THAT:

         1.      Conveyance and Assignment. For good and valuable consideration as set forth in the
Agreement, effective as of the Effective Date, Assignor does hereby assign to Assignee the Acquired
Interests, free and clear of all liens, encumbrances, forfeitures, pledges, penalties, charges, judgments,
security interests, options, rights of first refusal, equities or claims or rights of others whatsoever as
provided for in the Approval Order (other than (x) liens on the Acquired Interests securing the ISS
Guaranteed Obligations and (y) liens that will attach to the proceeds of this sale under the Agreement
pursuant to section 363 of the Bankruptcy Code or that will not survive Closing). Assignor shall deliver
to Assignee any documents necessary to transfer ownership of the Acquired Interests to Assignee.

        2.       Acceptance of Assignment. Effective as of the Effective Date, Assignee hereby accepts
and assumes the assignment of the Acquired Interests as set forth above and agrees to perform and be
bound by all the terms, conditions and covenants of and assumes the duties and obligations of Assignor
with respect to the Acquired Interests, including, without limitation, the ISS Guaranteed Obligations.

        3.     Conflict among Agreements. In the event of a conflict between the terms and conditions
of this Assignment and the terms and conditions of the Agreement, the terms and conditions of the
Agreement shall govern, supersede and prevail.

        4.      Titles and Captions. All section or paragraph titles or captions in this Assignment are for
convenience only, shall not be deemed part of this Assignment, and in no way define, limit, extend or
describe the scope or intent of any provision hereof.



RLF1 24292659v.1
              Case 20-12970-MFW             Doc 65-1       Filed 12/28/20      Page 22 of 45



        5.      Further Assurances. Assignor covenants and agrees promptly to execute, deliver, file, or
record, or cause to be executed, delivered, filed or recorded, such agreements, instruments, certificates
and other documents and to do and perform such other and further actions as Assignee may reasonably
request or as may otherwise be necessary, convenient or proper to assign, convey, transfer and deliver the
Acquired Interests unto Assignee.

        6.         Counterparts.   This Assignment may be executed in counterparts, including faxed
counterparts.

        7.     Governing Law. This Assignment shall be governed by and construed in and interpreted
in accordance with the laws of the State of Delaware. Section 15 of the Agreement is hereby incorporated
by reference.

                             [The remainder of the page left intentionally blank.]




                                                     A-2

RLF1 24292659v.1
              Case 20-12970-MFW       Doc 65-1       Filed 12/28/20   Page 23 of 45



                   IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first set forth above.

                                            Assignor:

                                            TRANSFORMATION TECH INVESTORS, INC.
                                            a Delaware corporation


                                            By:
                                            Name:
                                            Title:



                                            Assignee:

                                            INNOVATION TECH INVESTORS, INC.,
                                            a Delaware corporation


                                            By:
                                            Name:
                                            Title:




RLF1 24292659v.1
              Case 20-12970-MFW   Doc 65-1   Filed 12/28/20   Page 24 of 45



                                     EXHIBIT B
                                   Approval Order




RLF1 24292659v.1

RLF1 24292659v.1
                Case 20-12970-MFW               Doc 65-1       Filed 12/28/20        Page 25 of 45




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re                                                        :         Chapter 11
                                                             :
TRANSFORMATION TECH                                          :         Case No. 20–12970 (___)
INVESTORS, INC.,                                             :
                                                             :
                            1
                  Debtor.                                    :
------------------------------------------------------------ x

                  ORDER APPROVING SALE OF DEBTOR’S MEMBERSHIP
                INTERESTS IN INTERFACE SECURITY SYSTEMS, L.L.C. FREE
                   AND CLEAR OF ALL LIENS, CLAIMS, INTERESTS, AND
                   ENCUMBRANCES, AND GRANTING RELATED RELIEF

           Upon the Motion For Entry Of Orders: (I) (A) Establishing Bidding Procedures for Sale

of Debtor’s Membership Interests In Interface Security Systems, L.L.C., (A) Authorizing Entry Into

the Stalking Horse Agreement, (C) Scheduling Auction and Sale Hearing, (D) Approving Form

and Manner of Notice Thereof, and (E) Granting Related Relief, and (II) Approving Sale of

Debtor’s Membership Interests in Interface Security Systems, L.L.C. Free And Clear Of All Liens,

Claims, Interests, and Encumbrances, and Granting Related Relief [ECF No. __] (the “Motion”)2

filed by the debtor-in-possession (the “Debtor”) in the above-captioned chapter 11 case (the

“Chapter 11 Case”); and upon the Declaration of Mark Pape in Support of Chapter 11 Petition

and First Day Pleadings (the “First Day Declaration”); and upon the [Order (I) Establishing

Bidding Procedures for Sale of Debtor’s Membership Interests in Interface Security Systems,

L.L.C., (II) Authorizing Entry Into the Stalking Horse Agreement, (III) Scheduling Auction and

Sale Hearing, (IV) Approving Form and Manner of Notice Thereof, and (V) Granting Related



1
  The Debtor was formerly known as Interface Preferred Holdings, Inc. The last four digits of the Debtor’s federal
tax identification number are (6677) and the Debtor’s corporate headquarters and service address is 3773 Corporate
Center Dr., Earth City, MO 63045.
2
    Capitalized terms used but not defined in this Order have the meanings given to such terms in the Motion.


RLF1 24301008v.1
              Case 20-12970-MFW               Doc 65-1        Filed 12/28/20        Page 26 of 45




Relief] [ECF No. ___] (the “Bidding Procedures Order”) approving, inter alia, the Bidding

Procedures annexed thereto as Exhibit 1 (the “Bidding Procedures”); and upon the [NOTICE],

designating the Stalking Horse Bidder as the Successful Bidder for the Acquired Interests (as

defined in the Stalking Horse Agreement) pursuant to the Stalking Horse Agreement, [as modified

in the form annexed hereto as Exhibit 1 (as so modified, the “Purchase Agreement”);] and the Sale

Hearing having been held on [______, __, 2020] to consider the remaining relief requested in the

Motion and approval of the Stalking Horse Agreement; and upon all of the proceedings had before

this Court, including the testimony and other evidence proffered or adduced at the Sale Hearing;

and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference of the United States Court for the District of Delaware,

dated February 29, 2012; and this Court having the authority to enter an order consistent with

Article III of the United States Constitution; and venue of this proceeding and the Motion in this

district being proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the relief requested in the Motion

being in the best interests of the Debtor’s estate, its creditors, and other parties in interest; and the

Debtor’s notice of the Motion having been provide in accordance with the Noticing Procedures

and being otherwise proper, timely, adequate and sufficient under the circumstances; and this

Court having determined that the legal and factual bases set forth in the Motion and at the Sale

Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

before this Court; and after due deliberation and sufficient cause appearing therefor,

         IT IS HEREBY FOUND AND DETERMINED THAT: 3




3
 The findings of fact and the conclusions of law stated herein shall constitute the Court’s findings of fact and
conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy
Rule 9014. To the extent any finding of fact shall be determined to be a conclusion of law, it shall be so deemed, and
to the extent any conclusion of law shall be determined to be a finding of fact, it shall be so deemed.
                                                          2
RLF1 24301008v.1
              Case 20-12970-MFW           Doc 65-1      Filed 12/28/20     Page 27 of 45




         A.        The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334(b). This

matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

         B.        Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         C.        This Order (this “Approval Order”) constitutes a final order within the meaning of

28 U.S.C. § 158(a).

         D.        The statutory predicates for the relief requested in the Motion are: (i) sections

105(a) and 363of the Bankruptcy Code; and (ii) Bankruptcy Rules 2002 and 6004.

         E.        Proper, timely, adequate and sufficient notice of the Motion and the Sale Hearing

has been provided in accordance with sections 105(a) and 363 of the Bankruptcy Code, Bankruptcy

Rules 2002 and 6004, and in compliance with the Noticing Procedures, including to the Sale Notice

Parties. Such notice was proper, timely, adequate and sufficient under the circumstances, and no

other or further notice of the Motion, the Sale Hearing, the Purchase Agreement or the sale

transaction contemplated by the Purchase Agreement (the “Sale Transaction”) is required.

         F.        A reasonable opportunity to object or be heard regarding the relief requested in the

Motion and the transactions pursuant thereto, including the Sale Transaction, has been afforded to

creditors and other interested persons, substantially in accordance with the Noticing Procedures.

         G.        As demonstrated by: (i) the First Day Declaration; (ii) the testimony and other

evidence proffered or adduced at the hearing held with respect to the approval of the Bidding held

on November [__], 2020 (the “Bidding Procedures Hearing”) and the Sale Hearing; and (iii) the

representations of counsel made on the record at the Bidding Procedures Hearing and the Sale

Hearing, the Debtor and its advisors thoroughly marketed the Acquired Interests and conducted

the marketing and sale process as set forth in and in accordance with the Motion and the Bidding

Procedures Order. Based upon the record of these proceedings, all creditors and other parties in


                                                    3
RLF1 24301008v.1
              Case 20-12970-MFW          Doc 65-1     Filed 12/28/20    Page 28 of 45




interest and all prospective purchasers have been afforded a reasonable and fair opportunity to bid

for the Acquired Interests.

         H.        Compliance with Bidding Procedures: The Debtor conducted a fair and open sale

process in a manner reasonably calculated to produce the highest or otherwise best offer for the

Acquired Interests in compliance with the Bidding Procedures Order. The sale process and the

Bidding Procedures were non-collusive, substantively and procedurally fair to all parties and to

each person or Entity that desired to participate in the Auction and afforded notice and a full, fair

and reasonable opportunity for any person to make a higher or otherwise better offer for the

Acquired Interests. The Bidding Procedures, as they may have been amended or modified, have

been complied with in all material respects by the Debtor and the Purchaser.

         I.        [Highest and Best Offer: After the conclusion of the Auction held on [_________

__, 2020] and in accordance with the Bidding Procedures, the Debtor determined in a valid and

sound exercise of their business judgment that the highest and best Qualified Bid (as defined in

the Bidding Procedures) for the Acquired Interests was that of the Purchaser. The consideration

provided by the Purchaser for the Acquired Interests provides fair and reasonable consideration to

the Debtor for the sale of the Acquired Interests, and the performance of the other covenants set

forth in the Purchase Agreement will provide a greater recovery for the Debtor’s estate than would

have been provided by any other available alternative.]

         J.        Court Approval Required.    Entry of an order approving and authorizing the

Debtor’s entry into the Purchase Agreement and all ancillary documents filed therewith or

described therein and the Debtor’s performance of all the provisions thereof is a necessary

condition precedent to the Purchaser’s consummation of the Sale Transaction.




                                                  4
RLF1 24301008v.1
              Case 20-12970-MFW           Doc 65-1      Filed 12/28/20      Page 29 of 45




         K.        Business Judgment:     The Debtor’s decisions to: (i) enter into the Purchase

Agreement and all ancillary documents filed therewith or described therein; and (ii) perform under

the Purchase Agreement, constitute reasonable exercises of the Debtor’s sound business judgment

consistent with its fiduciary duties and is in the best interests of the Debtor, its estate, its creditors,

and all other parties in interest. Good and sufficient reasons for the approval of the Purchase

Agreement and all ancillary documents filed therewith or described therein have been

demonstrated by the Debtor. The Debtor has demonstrated compelling circumstances for the Sale

Transaction outside: (i) the ordinary course of business, pursuant to section 363(b) of the

Bankruptcy Code; and (ii) a plan of reorganization, in that, among other things, the prompt

consummation of the Sale Transaction is necessary and appropriate to preserve and maximize the

value of the Debtor’s sole material asset, the Acquired Interests. To maximize the value of the

Acquired Interests and preserve the viability of the business to which the Acquired Interests relate,

it is essential that the Sale Transaction occur promptly.

         L.        Sale Free and Clear: A sale of the Acquired Interests other than one free and clear

of any and all liens, defenses (including rights of setoff and recoupment) and interests, including

security interests of whatever kind or nature, mortgages, conditional sales or title retention

agreements, pledges, deeds of trust, hypothecations, liens, encumbrances, assignments,

preferences, debts, easements, charges, suits, licenses, options, rights-of-recovery, judgments,

orders and decrees of any court or foreign or domestic governmental entity, taxes (including

foreign, state and local taxes), covenants, restrictions, indentures, instruments, leases, off-sets,

claims for reimbursement, contribution, indemnity or exoneration, successor, product,

environmental, tax, labor, alter ego and other liabilities, causes of action, contract rights and

claims, to the fullest extent of the law, in each case, of any kind or nature (including all “claims”


                                                    5
RLF1 24301008v.1
              Case 20-12970-MFW        Doc 65-1      Filed 12/28/20     Page 30 of 45




as defined in section 101(5) of the Bankruptcy Code), known or unknown or arisen or accrued,

whether prepetition or postpetition, secured or unsecured, choate or inchoate, filed or unfiled,

scheduled or unscheduled, perfected or unperfected, liquidated or unliquidated, noticed or

unnoticed, recorded or unrecorded, contingent or non-contingent, material or non-material,

statutory or non-statutory, matured or unmatured, legal or equitable (collectively,

“Encumbrances”) and without the protections of this Approval Order would hinder the Debtor’s

ability to obtain the consideration provided for in the Purchase Agreement and, thus, would impact

materially and adversely the value that the Debtor’s estates would be able to obtain for the sale of

such Acquired Interests. In addition, any entity known to hold an Encumbrance upon the Acquired

Interests: (i) has consented to the Sale Transaction or is deemed to have consented to the Sale

Transaction; (ii) could be compelled in a legal or equitable proceeding to accept money satisfaction

of such interest; or (iii) otherwise falls within the provisions of section 363(f) of the Bankruptcy

Code, and therefore, in each case, one or more of the standards set forth in section 363(f)(1)-(5) of

the Bankruptcy Code has been satisfied. Those holders of Encumbrances who did not object, or

who withdrew their objections, to the Motion are deemed to have consented pursuant to section

363(f)(2) of the Bankruptcy Code. All holders of Encumbrances are adequately protected—thus

satisfying section 363(e) of the Bankruptcy Code—by having their Encumbrances, if any, attach

to the proceeds of the Sale Transaction, in the same order of priority and with the same validity,

force and effect that such Encumbrances had before the Sale Transaction, subject to any rights,

claims and defenses of the Debtor and its estate. Therefore, approval of the Purchase Agreement

and the consummation of the sale of the Acquired Interests free and clear of Encumbrances is

appropriate pursuant to section 363(f) of the Bankruptcy Code.




                                                 6
RLF1 24301008v.1
              Case 20-12970-MFW           Doc 65-1     Filed 12/28/20    Page 31 of 45




         M.        Arms’-length Sale: As set forth in the Motion and adduced at the Sale Hearing, the

Stalking Horse Agreement, and the subsequent Purchase Agreement, was negotiated on behalf of

the Debtor solely by the Special Committee, which consists of only members of the Debtor’s board

of directors that are not affiliated with the Purchaser or who may otherwise have an interest in the

Sale Transaction. The consideration to be paid by the Purchaser under the Purchase Agreement

was negotiated between the Special Committee, the Purchaser (and/or its affiliate representatives)

at arm’s-length, is otherwise “entirely fair” to the Debtor, and constitutes reasonably equivalent

value and fair and adequate consideration for the Acquired Interests under the Bankruptcy Code,

the Uniform Fraudulent Transfer Act, the Uniform Fraudulent Conveyance Act, the Uniform

Voidable Transactions Act, and the laws of the United States, any state, territory, possession

thereof or the District of Columbia. The terms and conditions set forth in the Purchase Agreement

and all ancillary documents filed therewith or described therein are fair and reasonable under the

circumstances of the Chapter 11 Case and were not entered into with the intent to nor for the

purpose of, nor do they have the effect of, hindering, delaying or defrauding the Debtor or its

creditors under any applicable laws. Neither the Debtor or the Purchaser is entering into the

Purchase Agreement and the ancillary documents filed therewith and described therein or

proposing to consummate the Sale Transaction fraudulently, for the purpose of statutory or

common law fraudulent conveyance, fraudulent transfer claims, preference claims or avoidance

action claims, whether under the Bankruptcy Code or under the laws of the United States, any

state, territory, possession thereof or the District of Columbia or any other applicable jurisdiction.

         N.        Good Faith: The Debtor, its management, employees, and representatives, and the

Purchaser, and its management, employees, and representatives, respectively acted in good faith

with respect to all events leading to the Purchase Agreement and that will culminate in the Sale


                                                   7
RLF1 24301008v.1
              Case 20-12970-MFW           Doc 65-1     Filed 12/28/20    Page 32 of 45




Transaction. The Purchase Agreement was negotiated and entered into without collusion or fraud,

and in good faith as that term is used in section 363(m) of the Bankruptcy Code. The Purchaser is

entering into the Sale Transaction in good faith and is a good faith purchaser within the meaning

of section 363(m) of the Bankruptcy Code and the court decisions applying or interpreting such

provision, and is therefore entitled to the full protection of section 363(m) of the Bankruptcy Code

with respect to all aspects of the Sale Transaction. Neither the Debtor nor the Purchaser have

engaged in any conduct that would cause or permit the Sale Transaction, the Purchase Agreement,

or any related action or the transactions contemplated thereby to be avoided or subject to monetary

damages under section 363(n) of the Bankruptcy Code, or that would prevent the application of

section 363(m) of the Bankruptcy Code.

         O.        Corporate Authority: Upon entry of this Approval Order, the Debtor shall have: (i)

full corporate or other power to execute, deliver and perform its obligations under the Purchase

Agreement and all other transactions contemplated thereby and entry into the Purchase Agreement

has been duly and validly authorized by all necessary corporate or similar action; (ii) all of the

corporate or other power and authority necessary to consummate the Sale Transaction; and (iii)

take all actions necessary to authorize and approve the Purchase Agreement and the Sale

Transaction. No consents or approvals, other than those expressly provided for herein or in the

Purchase Agreement, are required for the Debtor to consummate such transaction.

         P.        The Purchaser shall have no obligations with respect to any Encumbrances against

or in respect of any of the Debtor or the Acquired Interests.

         Q.        The consummation of the Sale Transaction is legal, valid and properly authorized

under all applicable provisions of the Bankruptcy Code, including sections 105(a), 363(b), 363(f),

363(m) and 363(n) of the Bankruptcy Code.


                                                   8
RLF1 24301008v.1
              Case 20-12970-MFW            Doc 65-1      Filed 12/28/20     Page 33 of 45




         R.        The Acquired Interests constitute property of the Debtor’s estate and title thereto is

presently vested in the Debtor within the meaning of section 541(a) of the Bankruptcy Code. The

sale of the Acquired Interests to the Purchaser will be, as of the date such Acquired Interests are

transferred under the Purchase Agreement, a legal, valid and effective transfer of such Acquired

Interests, and will vest the Purchaser with all right, title and interest of the Debtor to the Acquired

Interests free and clear of all Encumbrances.

         S.        No Successor Liability: No sale, transfer or other disposition of the Acquired

Interests pursuant to the Purchase Agreement or entry into the Purchase Agreement will subject

the Purchaser to any liability for claims, obligations or Encumbrances asserted against the Debtor

or the Debtor’s interests in such Acquired Interests by reason of such transfer under any laws,

including any bulk-transfer laws or any theory of successor or transferee liability, antitrust,

environmental, product line, de facto merger or substantial continuity or similar theories.

Accordingly, the Purchaser is not and shall not be deemed a successor to the Debtor or its estate

as a result of the consummation of the Sale Transaction, and the Purchaser’s acquisition of the

Acquired Interests shall be free and clear of any successor liability claims of any nature

whatsoever. Purchaser would not acquire the Acquired Interests but for the protections against

any claims based upon successor liability theories.

         T.        No Sub Rosa Plan: Entry into the Purchase Agreement and the transactions

contemplated thereby neither impermissibly restructure the rights of the Debtor’s creditors, nor

impermissibly dictate the terms of a chapter 11 plan of reorganization for the Debtor. Entry into

the Purchase Agreement does not constitute a sub rosa chapter 11 plan.

         U.        No Third Party Beneficiaries. Nothing in the Purchase Agreement creates any third

party beneficiary rights in any entity not a party to the Purchase Agreement.


                                                     9
RLF1 24301008v.1
              Case 20-12970-MFW         Doc 65-1       Filed 12/28/20   Page 34 of 45




         NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED

THAT:

         A.        Motion Granted, Objections Overruled

                   1.    The Motion is GRANTED as set forth herein. Any remaining objections to

the Motion or the relief requested therein that have not been withdrawn, waived, or settled, and all

reservations of rights included in such objections are overruled on the merits with prejudice and

denied. All parties and Entities given notice of the Motion that failed to timely object thereto are

deemed to consent to the relief sought therein.

                   2.    This Court’s findings of fact and conclusions of law in the Bidding

Procedures Order and the record of the Bidding Procedures Hearing are incorporated herein by

reference.

         B.        The Purchase Agreement Is Approved and Authorized

                   3.    The Purchase Agreement, all ancillary documents filed therewith or

described therein, and the Sale Transaction are approved pursuant to sections 105 and 363 of the

Bankruptcy Code and Rules 2002, 4001, 6004 and 9014 of the Bankruptcy Rules. The Debtor is

hereby authorized and directed to perform under this Approval Order and the Purchase Agreement

and all ancillary documents filed therewith or described therein (and each of the transactions

contemplated thereby is hereby approved in its entirety and is incorporated herein by reference).

The failure to include specifically any particular provision of the Purchase Agreement in this

Approval Order shall not diminish or impair the effectiveness of such provisions, it being the intent

of this Court that the Purchase Agreement, and all of its provisions and the payments and

transactions provided for therein, shall be authorized and approved in their entirety. All of the

provisions of this Approval Order are non-severable and mutually dependent.


                                                  10
RLF1 24301008v.1
              Case 20-12970-MFW          Doc 65-1      Filed 12/28/20   Page 35 of 45




                   4.     Subject to the provisions of this Approval Order, the Debtor and the

Purchaser are hereby authorized, pursuant to sections 105(a) and 363(b)(1) of the Bankruptcy

Code, to consummate the Sale Transaction in accordance with the Purchase Agreement and all

ancillary documents filed therewith or described therein.

                   5.     Pursuant to section 363(b) of the Bankruptcy Code, and without any further

corporate action or orders of this Court, the Purchaser and each of its respective officers,

employees, agents, members and managers are hereby authorized to, and the Debtor and each of

its respective officers, employees, agents, members and managers are hereby authorized and

directed to, fully perform under, consummate and implement the terms of the Purchase Agreement

together with any and all additional instruments and documents that may be reasonably necessary

or desirable to implement and effectuate the terms of the Purchase Agreement and all ancillary

agreements filed therewith or described therein, this Approval Order and the Sale Transaction.

         C.        Credit Bid

                   6.     Pursuant to paragraph [19] of the [Final Order (I) Authorizing the Debtor

to Obtain Postpetition Financing; (II) Granting Adequate Protection to Prepetition Secured

Parties; (III) Modifying the Automatic Stay; (IV) Authorizing the Debtor to Make Capital

Contributions to Non-Debtor Subsidiary; and (V) Granting Related Relief [D.I. ___] (the “DIP

Financing Order”)] and section 363(k) of the Bankruptcy Code, the DIP Secured Parties (as

defined in the DIP Financing Order) may, at any time prior to consummation of the Sale

Transaction on or before the Closing Date, assign all or any portion of the DIP Obligations (as

defined in the DIP Financing Order) to the Purchaser. The Purchaser shall be then authorized and

entitled, at its discretion, to credit-bid all or any portion of such acquired DIP Obligations toward

the purchase price under the Purchase Agreement. For the avoidance of doubt, any amount of DIP


                                                  11
RLF1 24301008v.1
              Case 20-12970-MFW            Doc 65-1      Filed 12/28/20      Page 36 of 45




Obligations shall be treated as an equivalent amount of cash for the purpose of satisfying the

Purchase Price (as defined in the Purchase Agreement).

         D.        Sale and Transfer Free and Clear of Encumbrances

                   7.     Upon the Closing Date, all of the Debtor’s legal, equitable and beneficial

right, title and interest in and to, and possession of, the Acquired Interests shall be immediately

vested in the Purchaser pursuant to sections 105(a), 363(b) and 363(f) of the Bankruptcy Code free

and clear of Encumbrances; provided, however, that all Encumbrances shall attach to the proceeds

of the Sale Transaction in the order of their priority, with the same validity, force and effect that

they now have against the Acquired Interests (subject, with respect to such proceeds, to any rights,

claims and defenses the Debtor or any parties in interest may possess with respect thereto). On

the Closing Date, this Approval Order shall be considered, and constitute for any and all purposes,

a legal, valid, binding, effective and compete general assignment, conveyance and transfer of the

Acquired Interests and a bill of sale or assignment transferring indefeasible title in the Acquired

Interests to the Purchaser and shall vest Purchaser with good and marketable title to the Acquired

Interests.

         E.        Order Binding

                   8.     All: (i) persons and entities, including all filing agents, filing officers, title

agents, title companies, recorders of mortgages, recorders of deeds, registrars of deeds,

administrative agencies, governmental departments, secretaries of state, and federal, state and local

officials; and (ii) other persons, in each case, who may be required by operation of law, the duties

of their office, or contract to accept, file, register or otherwise record or release any documents or

instruments, or who may be required to report or insure any title or state of title in or to the

Acquired Interests, shall be authorized and directed to take any such actions in connection with

the Sale Transaction or this Approval Order, and this Approval Order shall be binding upon such
                                               12
RLF1 24301008v.1
              Case 20-12970-MFW          Doc 65-1      Filed 12/28/20    Page 37 of 45




entities or persons.

                   9.    This Approval Order shall be binding on all of the Debtor’s creditors

(whether known or unknown), the Debtor, the Purchaser, and each of their respective affiliates,

successors and assigns, and any affected third parties, including all persons asserting an interest in

the Acquired Interests, notwithstanding any subsequent appointment of any trustee, party, or other

fiduciary under any section of the Bankruptcy Code with respect to the foregoing parties, and as

to such trustee, party, or other fiduciary, such terms and provisions likewise shall be binding. The

provisions of this Approval Order and the terms and provisions of the Purchase Agreement, and

any actions taken pursuant hereto or thereto shall survive dismissal of any of the Debtor’s chapter

11 or any successor chapter 7 case, or the entry of any order, which may be entered confirming or

consummating any plan(s) of the Debtor or converting the Chapter 11 Case from chapter 11 to

chapter 7, and the terms and provisions of the Purchase Agreement, as well as the rights and

interests granted pursuant to this Approval Order and the Purchase Agreement, shall continue in

these or any superseding cases and shall be binding upon the Debtor, the Purchaser and their

respective successors and permitted assigns, including any trustee or other fiduciary hereafter

appointed as a legal representative of the Debtor under chapter 7 or chapter 11 of the Bankruptcy

Code.

                   10.   All debt security holders, equity security holders, affiliates, governmental,

tax and regulatory authorities, lenders, customers, vendors, employees, trade creditors, litigation

claimants and other creditors or parties in interest holding or asserting Encumbrances arising under

or out of, in connection with, or in any way relating to, the Debtor, the Acquired Interests, the

ownership, sale or operation of the Acquired Interests and the Debtor’s businesses prior to the

Closing Date (as defined in the Purchase Agreement) are hereby forever barred, estopped and


                                                  13
RLF1 24301008v.1
              Case 20-12970-MFW         Doc 65-1      Filed 12/28/20    Page 38 of 45




permanently enjoined from asserting such Encumbrances against the Purchaser, its property or the

Acquired Interests. Following the Closing Date, no holder of any Encumbrance shall interfere

with the Purchaser’s title to or use and enjoyment of the Acquired Interests based on or related to

any such Encumbrance, or based on any action of the Debtor.

                   11.   If any person or entity that has filed financing statements, mortgages,

mechanic’s liens, lis pendens or other documents or agreements evidencing Encumbrances against

or in the Acquired Interests shall not have delivered to the Debtor prior to the Closing Date in

proper form for filing and executed by the appropriate parties termination statements or

instruments of satisfaction or release of all Encumbrances that such person or Entity has with

respect to such Acquired Interests, then: (a) the Debtor is hereby authorized and empowered to

cause to be executed and filed such statements, instruments, releases and other documents on

behalf of such person or entity with respect to the Acquired Interests that are necessary or

appropriate to effectuate the Sale Transaction, any related agreements and this Approval Order,

including amended and restated certificates or articles of incorporation and by-laws or certificates

or articles of amendment, and all such other actions, filings, or recordings as may be required under

appropriate provisions of the applicable laws of all applicable governmental units or as any of the

officers of the Debtor may determine are necessary or appropriate; and (b) the Purchaser is hereby

authorized and empowered to cause to be filed, registered or otherwise recorded a certified copy

of this Approval Order, which, once filed, registered or otherwise recorded, shall constitute

conclusive evidence of the release of all Encumbrances against the Purchaser and the applicable

Acquired Interests. This Approval Order is deemed to be in recordable form sufficient to be placed

in the filing or recording system of each and every federal, state, or local government agency,

department or office.


                                                 14
RLF1 24301008v.1
              Case 20-12970-MFW          Doc 65-1      Filed 12/28/20   Page 39 of 45




         F.        Good Faith

                   12.    Neither the Debtor nor the Purchaser (including, but not limited to their

respective equity owners, officers, directors, employees, professionals and other agents thereof)

has engaged in any action or inaction that would cause or permit the Sale Transaction to be avoided

or costs or damages to be imposed under section 363(n) of the Bankruptcy Code. Entry into the

Purchase Agreement is undertaken by the parties thereto, without collusion and in good faith, as

that term is used in section 363(m) of the Bankruptcy Code, and the Purchaser shall be entitled to

all of the benefits of and protections under section 363(m) of the Bankruptcy Code. The reversal

or modification on appeal of the authorization provided herein to enter into the Purchase

Agreement and consummate the Sale Transaction shall not affect the validity of the Sale

Transaction, unless such authorization is duly stayed pending such appeal. The Sale Transaction

is not subject to avoidance pursuant to section 363(n) of the Bankruptcy Code and the Purchaser

is entitled to all the protections and immunities thereunder.

         G.        No Successor or Transferee Liability

                   13.    The Purchaser shall not be deemed, as a result of any action taken in

connection with the Purchase Agreement, the consummation of the Sale Transaction, or the

transfer or use of the Acquired Interests, to: (a) be a legal successor, or otherwise be deemed a

successor to the Debtor; (b) have, de facto or otherwise, merged with or into the Debtor; or (c) be

an alter ego or a mere continuation or substantial continuation or successor in any respect of the

Debtor, including within the meaning of any foreign, federal, state or local revenue, pension,

ERISA, tax, labor, employment, environmental or other law, rule or regulation, or under any

products liability law or doctrine with respect to the Debtor’s liability under such law, rule or

regulation or doctrine.


                                                  15
RLF1 24301008v.1
              Case 20-12970-MFW         Doc 65-1      Filed 12/28/20    Page 40 of 45




                   14.   The Purchaser shall have no liability with respect to the Debtor’s (or its

predecessors or affiliates) respective businesses or obligations (as described below, “Successor or

Transferee Liability”) based, in whole or part, directly or indirectly, on any theory of successor or

vicarious liability of any kind or character, or based upon any theory of labor law, employment

law, ERISA and benefits law, antitrust, environmental, successor or transferee liability, de facto

merger or substantial continuity, labor and employment or products liability, whether known or

unknown as of the Closing Date, now existing or hereafter arising, asserted or unasserted, fixed or

contingent, liquidated or unliquidated, including any liabilities or non-monetary obligations on

account of any settlement or injunction, or any taxes arising, accruing or payable under, out of, in

connection with, or in any way relating to the ownership of the Acquired Interests prior to the

Closing Date.

                   15.   The Purchaser is providing substantial consideration under the Purchase

Agreement for the benefit of the holders of any Encumbrances. The consideration given by the

Purchaser shall constitute valid and valuable consideration for the releases of any Encumbrances

or claims of Successor or Transferee Liability of the Purchaser.

                   16.   Effective upon the Closing Date, all persons and entities are forever

prohibited and enjoined from commencing or continuing in any matter any action or other

proceeding, whether in law, equity, or admiralty, in any judicial, administrative, arbitral or other

proceeding against the Purchaser, its assets (including the Acquired Interests) or its successors and

assigns, with respect to any: (a) Encumbrance; or (b) Successor or Transferee Liability, including,

without limitation, commencing or continuing any action or other proceeding pending or

threatened, or enforcing any judgment or Encumbrance against the Acquired Assets or the

Purchaser first created or arising prior to the Closing Date.


                                                 16
RLF1 24301008v.1
              Case 20-12970-MFW           Doc 65-1     Filed 12/28/20     Page 41 of 45




         H.        Other Provisions

                   17.    Authorization of Performance by the Debtor. Without any further corporate

action or orders of this Court, the Debtor is authorized to fully perform under, consummate, and

implement the terms of the Purchase Agreement together with any and all additional instruments

and documents that may be reasonably necessary or desirable to implement and effectuate the

terms of the Purchase Agreement, this Approval Order, and the Sale Transaction.

                   18.    Filing of Certain Documents. The Debtor is authorized and empowered to

cause to be filed with the secretary of state of any state or other applicable officials of any

applicable governmental units, any and all certificates, agreements, or amendments necessary or

appropriate to effectuate the Sale Transaction, any related agreements and this Approval Order,

including amended and restated certificates or articles of incorporation and by-laws or certificates

or articles of amendment, and all such other actions, filings, or recordings as may be required under

appropriate provisions of the applicable laws of all applicable governmental units or as any of the

officers of the Debtor may determine are necessary or appropriate. The execution of any such

document or the taking of any such action will be, and hereby is, deemed conclusive evidence of

the authority of such person to so act.

                   19.    Obligation to Close. The Purchaser will have no obligation to close the Sale

Transaction until all conditions precedent to its obligations to do so have been met, satisfied, or

waived in accordance with the terms of the Purchase Agreement.

                   20.    Direction to Government Agencies. Each and every filing agent, filing

officer, title agent, recording agency, governmental department, secretary of state, federal, state,

and local official and any other person and entity who may be required by operation of law, the

duties of their office, or contract to accept, file, register, or otherwise record or release any

documents or instruments or who may be required to report or insure any title in, or to, the
                                          17
RLF1 24301008v.1
              Case 20-12970-MFW          Doc 65-1      Filed 12/28/20     Page 42 of 45




Acquired Interests, is hereby authorized and directed to accept any and all documents and

instruments necessary or appropriate to consummate the Sale Transaction, this Approval Order

and the Purchase Agreement. All the persons and entities described above in this paragraph are

authorized and specifically directed to strike all recorded liens and Encumbrances against the

Acquired Interests from their records, official and otherwise.

                   21.   Transfer of Title and Interests. All of the Debtor’s interests in the Acquired

Interests shall be, as of the Closing Date, transferred to, and vested in, the Purchaser. On the

Closing Date, this Approval Order shall be considered, and constitute for any and all purposes, a

full and complete general assignment, conveyance, and transfer of the Acquired Interests and a bill

of sale or assignment transferring indefeasible title in the Acquired Interests to the Purchaser.

                   22.   No Brokers. The Purchaser is not obligated to pay any fee or commission

or like payment to any broker, finder, or financial advisor as a result of the consummation of the

Sale Transaction.

                   23.   Failure to Specify Provisions. The failure specifically to mention any

particular provisions of the Purchase Agreement or any related agreements in this Approval Order

shall not diminish or impair the effectiveness of such provision, it being the intent of this Court,

the Debtor, and the Purchaser that the Purchase Agreement and any related agreements are

authorized and approved in their entirety with such amendments thereto as may be made by the

parties thereto in accordance with this Approval Order.

                   24.   Further Assurances. From time to time, as and when requested, all parties

to the Sale Transaction shall execute and deliver, or cause to be executed and delivered, all such

documents and instruments and shall take, or cause to be taken, all such further or other actions as

the requesting party may reasonably deem necessary or desirable to consummate the Sale


                                                  18
RLF1 24301008v.1
              Case 20-12970-MFW           Doc 65-1     Filed 12/28/20     Page 43 of 45




Transaction and Purchase Agreement, including such actions as may be necessary to vest, perfect,

confirm or record in the Purchaser its right, title and interest in and to the Acquired Interests.

                   25.   Governing Terms. To the extent this Approval Order is inconsistent with

any prior order or pleading in the Chapter 11 Case, the terms of this Approval Order shall govern.

To the extent there is any inconsistency between the terms of this Approval Order and the terms

of the Purchase Agreement (including all ancillary documents executed in connection therewith),

the terms of this Approval Order shall govern.

                   26.   Modifications.   The Purchase Agreement and any related agreements,

documents or other instruments may be modified, amended or supplemented by the parties thereto

and in accordance with the terms thereof, without further order of this Court, so long as any such

modification, amendment or supplement does not have a material adverse effect on the Debtor or

its estate.

                   27.   No Stay of Order.      Notwithstanding Bankruptcy Rule 6004(h), this

Approval Order shall be effective and enforceable immediately upon entry and its provisions shall

be self-executing. Neither the Debtor nor the Purchaser shall be required to execute or file releases,

termination statements, assignments, consents, or other instruments in order to effectuate,

consummate and implement the provisions of this Approval Order. Any party objecting to this

Approval Order must exercise due diligence in filing an appeal and obtaining a stay prior to the

Closing Date or risk its appeal being foreclosed as moot.

         Retention of Jurisdiction. This Court shall retain jurisdiction to interpret, implement, and

enforce the terms and provisions of this Approval Order, the Bidding Procedures Order, and the

Purchase Agreement, including all amendments thereto and any waivers and consents thereunder

and each of the agreements executed in connection therewith, and decide any issues or disputes


                                                  19
RLF1 24301008v.1
              Case 20-12970-MFW         Doc 65-1      Filed 12/28/20    Page 44 of 45




concerning this Approval Order and the Purchase Agreement or the rights and duties of the parties

hereunder or thereunder, including the interpretation of the terms, conditions, and provisions

hereof and thereof, the status, nature, and extent of the Acquired Interests.




                                                 20
RLF1 24301008v.1
              Case 20-12970-MFW   Doc 65-1    Filed 12/28/20   Page 45 of 45




                                      Exhibit 1

                                  Purchase Agreement




                                         21
RLF1 24301008v.1
